t c memo united_states tax_court lawrence scanlon and aline fairweather petitioners v commissioner of internal revenue respondent docket no 478-16l filed date charles r markham for petitioners molly h donohue for respondent memorandum opinion ashford judge this collection_due_process cdp case brought under sec_6320 and sec_6330 d is before the court on cross-motions for summary 1unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure some amounts are rounded to the nearest continued judgment filed by the parties the only issue for decision is whether the internal_revenue_service irs office of appeals appeals abused its discretion in sustaining the following collection actions of the irs filing notices of federal_tax_lien with respect to petitioners’ unpaid federal_income_tax liabilities for the taxable_year sec_2011 sec_2012 and sec_2013 and issuing a notice_of_intent_to_levy with respect to petitioners’ unpaid federal income liability for the taxable_year as explained below we will grant summary_judgment for respondent and will deny petitioners’ cross-motion background there is no dispute as to the following facts continued dollar 2petitioners however in their summary_judgment motion have asserted additional facts based on exhibits a and b which they have attached to their motion exhibit a is an unsworn declaration of charles r markham petitioners’ authorized representative before the irs and counsel of record in this case the declaration relays a first hand account of his version of events occurring primarily with irs revenue_officer cynthia jones ro jones before petitioners availed themselves of the irs’ cdp process exhibit b is a portion of the irs’ integrated collection system history transcript reflecting certain notes of ro jones although as discussed infra p we employ a de novo scope of review in this case we find this proffered evidence not material to the question of whether appeals abused its discretion in sustaining the lien filings for and and the proposed levy for i petitioners petitioners lawrence scanlon and aline fairweather husband and wife resided in pennsylvania at the time the petition was filed with the court from until at least date mr scanlon was an associate professor of english at rutgers university ms fairweather is an attorney and throughout the years at issue and until at least date she was a partner at pepper hamilton llp they have three children for the years at issue petitioners’ taxable_income ranged from dollar_figure to dollar_figure at the time of the second cdp hearing on date mr scanlon was years old ms fairweather wa sec_55 years old and their children were all under years old ii petitioners’ underlying liabilities petitioners’ tax_liabilities for and are the result of their failure to make adequate estimated_tax payments with respect to their significant taxable_income a between date and date petitioners made estimated_tax payments including a withheld payment toward their federal_income_tax liability totaling dollar_figure on date petitioners filed their joint federal_income_tax return for on extension reporting tax due of dollar_figure they did not however remit payment for the balance of this self-reported liability when they filed the return accordingly on date respondent assessed the liability plus additions to tax for failure to timely pay the tax under sec_6651 and failure to make sufficient estimated_tax payments under sec_6654 and interest b between date and date petitioners made estimated_tax payments including a withheld payment toward their federal_income_tax liability totaling dollar_figure on date petitioners filed their joint federal_income_tax return for on extension reporting tax due of dollar_figure as for the previous year they did not remit payment for the balance of this self- reported liability when they filed the return accordingly on date respondent assessed the liability plus additions to tax for failure to timely pay the tax under sec_6651 and failure to make sufficient estimated_tax payments under sec_6654 and interest c between date and date petitioners made estimated_tax payments including a withheld payment toward their federal_income_tax liability totaling dollar_figure on date petitioners filed their joint federal_income_tax return for on extension reporting tax due of dollar_figure as for the previous two years they did not remit payment for the balance of this self-reported liability when they filed the return accordingly on date respondent assessed the liability plus additions to tax for failure to timely pay the tax under sec_6651 and failure to make sufficient estimated_tax payments under sec_6654 and interest iii irs’ collection actions on date the irs sent petitioners a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 first lien notice the first lien notice advised them that a notice of lien had been filed in the amount of dollar_figure concerning their and unpaid federal_income_tax liabilities and that they had a right to a hearing to appeal the collection action and to discuss payment method options before appeals in response to the first lien notice petitioners timely submitted form request for a collection_due_process or equivalent_hearing first cdp hearing request which the irs received on date the first cdp hearing request did not challenge the underlying liabilities but did request the collection alternative of an installment_agreement and that a cdp hearing be held with petitioners’ authorized representative mr markham a representative from appeals acknowledged receipt of the first cdp hearing request by letter to petitioners and mr markham dated date and the request was assigned to settlement officer edith dermody so dermody on date so dermody sent petitioners and mr markham a letter in which she scheduled a telephonic cdp hearing on date she also outlined the issues she had to consider during the hearing and informed them that in order for her to consider a collection alternative petitioners needed to submit to her within days a completed form 433-a collection information statement for wage earners and self-employed individuals together with supporting documentation she also requested within days a signed copy of petitioners’ federal_income_tax return for finally she informed them that if they preferred to reschedule the hearing or have a correspondence or face-to-face conference they should call or write her within days on date the irs sent petitioners another letter second lien notice the second lien notice advised petitioners that a notice of lien had been filed in the amount of dollar_figure concerning their unpaid federal_income_tax liability and that they had a right to a hearing to appeal the collection action and to discuss payment method options before appeals in response to so dermody’s date letter pertaining to petitioners’ and outstanding liabilities mr markham sent so dermody a letter dated date enclosing a completed form 433-a for petitioners together with supporting documentation in the letter he proposed as a collection alternative an installment_agreement of dollar_figure per month however as of date the date of the scheduled telephonic cdp hearing so dermody had not received the letter with the enclosures on date so dermody attempted to contact mr markham to conduct the scheduled telephonic cdp hearing but was unable to reach him that same day so dermody sent petitioners and mr markham a followup letter informing them that she had tried calling mr markham at the appointed time for the hearing but the call would not go through as dialed and that she had not received the requested documentation later that day so dermody received a facsimile from mr markham stating that a telephonic hearing was not necessary that the first cdp hearing request could be handled by correspondence and that he had submitted the requested information in the facsimile mr markham also 3the letter is actually erroneously dated date the letter should state a date of date one day after the enclosed form 433-a indicates that petitioners signed the form stated that petitioners’ collection alternative proposal was an installment_agreement of dollar_figure per month to be payable on the 15th of each month on date the irs sent petitioners a letter 1058a final notice--notice of intent to levy and notice of your right to a hearing levy notice the levy notice advised petitioners that the irs intended to levy to collect their outstanding liability which through date totaled dollar_figure in response to the second lien notice and the levy notice petitioners timely submitted form second cdp hearing request which the irs received on date the second cdp hearing request like the first cdp hearing request did not challenge the underlying liability but did request the collection alternative of an installment_agreement and that a cdp hearing be held with mr markham in addition the form stated that the taxpayers are requesting a dollar_figure per month installment_agreement the irs also received on date a letter from mr markham enclosing copies of the form 433-a and supporting documentation that he had enclosed with his date letter to so dermody the letter also stated 4apparently the date letter and the second cdp hearing request were sent directly to and received by ro jones see supra note ro continued that if petitioners’ request for a monthly installment_agreement of dollar_figure per month is approved they would be happy to withdraw their second cdp hearing request as well as their first cdp hearing request a representative from appeals acknowledged receipt of the second cdp hearing request by letter to petitioners and mr markham dated date and the request was also assigned to so dermody after reviewing petitioners’ form 433-a and supporting documentation so dermody concluded that petitioners could fully pay their outstanding federal_income_tax liabilities for and because they had sufficient equity in their retirement assets--a sec_401 plan maintained by vanguard vanguard plan and a pension account maintained by tiaa-cref tiaa account according to the form 433-a the equity in these assets totaled dollar_figure the irs’ records as of date indicated that petitioners owed the irs dollar_figure for the years at issue plus the taxable_year so dermody continued jones had been assigned to collect petitioners’ unpaid liability for and was listed as the person to contact on the second lien notice and the levy notice on or around date petitioners’ lien and levy case for including petitioners’ second cdp hearing request was transferred from ro jones and as noted in the text above assigned to so dermody then scheduled a second telephonic cdp hearing with mr markham for date to discuss her conclusion with him the second cdp hearing took place as scheduled during the hearing so dermody shared her conclusion suggesting that petitioners could liquidate their retirement assets to fully pay their outstanding federal_income_tax liabilities for and mr markham objected to the suggestion because of its tax implications in response so dermody told him that petitioners could have federal_income_tax withheld on any withdrawals and still have enough equity after withholding to fully pay their outstanding federal_income_tax liabilities for and the second cdp hearing ended prematurely when so dermody placed their telephone call on hold to take another call but was unable to return to the call with mr markham and she could not reach him for the rest of the day to resume the second cdp hearing so dermody scheduled another telephone call with mr markham for date to wrap things up on date so dermody and mr markham spoke by telephone during the telephone call so dermody reiterated that petitioners should pay their outstanding federal_income_tax liabilities by liquidating their retirement assets mr markham responded that the vanguard plan was ms fairweather’s through her employment and that she was required to contribute to the account and did not have access to the funds therein in reply so dermody noted that the supporting documentation submitted with the forms a showed that ms fairweather had a loan of dollar_figure against the vanguard plan she therefore requested mr markham to provide to her verification of ms fairweather’s inability to access to the account mr markham stated that he would request this from petitioners and also discuss with them liquidating their retirement accounts finally so dermody advised him to get back to her no later than date and that if petitioners paid their outstanding federal_income_tax liabilities she would recommend lien withdrawal otherwise if there was no response she would sustain the lien filings and the proposed levy as of date mr markham had not responded on date so dermody checked the irs’ records which revealed that petitioners had made no estimated_tax payments for and that they had not had enough federal_income_tax withholding during to cover the tax due for that taxable_year thereby accruing another liability later that day so dermody called mr markham and left him a voicemail message informing him that because she had not heard back from him she was sustaining the lien filings and the proposed levy that petitioners had delinquencies pertaining to and and that he could call her if he had any questions she then proceeded to prepare a letter notice_of_determination concerning collection action s under sec_6320 and or sec_6330 notice_of_determination there having been no further response from mr markham appeals sent petitioners and mr markham the notice_of_determination the notice_of_determination dated date sustained the lien filings for and and the proposed levy for a summary detailing the matters considered by appeals and its conclusions was attached to the notice_of_determination and included the following explanations legal and administrative review i edith m dermody verified the requirements of any applicable law or administrative procedure were met issues you raised collection alternatives requested you requested the collection alternative of an installment_agreement you do not qualify for an installment_agreement because you are not current with your estimated_tax payments for and you have equity in assets that will satisfy the liability in full we asked you to liquidate your k and or pension to satisfy the liability you did not do so therefore we are sustaining collection challenges to the liability you did not dispute your liability you raised no other issues balancing analysis the issuance of the final notice and the filing of the nftl balance the need for the efficient collection of tax with your legitimate concerns that the collection action be no more intrusive than necessary because you have sufficient equity in assets to pay the liability in full you accrued an additional liability for and have not made any estimated_tax payments for collection is sustained on date petitioners timely filed a petition with this court for review of the notice_of_determination discussion i general legal principles a summary_judgment the purpose of summary_judgment is to expedite the litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where the moving party shows through the pleadings and other materials that there is no genuine dispute of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the party moving for summary_judgment bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be viewed in a light most favorable to the party opposing summary judgment 85_tc_812 79_tc_340 the parties agree that there is no genuine dispute as to any material fact consequently we may render a decision as a matter of law b standard of review petitioners do not challenge the validity of their underlying federal_income_tax liabilities for and indeed the bulk of petitioners’ liabilities arises from self-assessments made on their federal_income_tax returns for those years and the remainder arises from their admitted failure to pay those self- assessed amounts thus petitioners’ underlying liabilities are not properly before the court and we will review appeals’ determination for abuse_of_discretion that is whether the determination was arbitrary capricious or without a sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 114_tc_604 114_tc_176 we do not conduct an independent review and substitute our own judgment for that of the appeals officer murphy v commissioner t c pincite c scope of review respondent asserts that in nonliability cdp cases such as this the scope of our review is limited to the administrative record that is true for such cases appealable to the u s courts of appeals for the first eighth and ninth circuits see 568_f3d_710 9th cir aff’g in part as to this issue tcmemo_2006_166 469_f3d_27 439_f3d_455 8th cir rev’g 123_tc_85 this case however is appealable to the u s court_of_appeals for the third circuit see sec_7482 which has yet to address that precise issue in a precedential opinion see 703_fedappx_138 3d cir 324_fedappx_193 n 3d cir accordingly we will not limit our review to the administrative record see robinette v commissioner t c pincite d cdp review procedure under sec_6321 if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand the amount including any interest addition_to_tax 5the only proffered evidence in this case seemingly outside of the administrative record is the two exhibits attached to petitioners’ summary_judgment motion as noted see supra note that evidence is irrelevant to the question of whether so dermody abused her discretion in sustaining the lien filings for and and the proposed levy for or assessable penalty shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person sec_6323 authorizes the commissioner to file a notice_of_federal_tax_lien furthermore if any person liable to pay any_tax neglects or refuses to do so after notice_and_demand sec_6331 authorizes the commissioner to collect the unpaid amount by way of a levy upon all property and rights to property belonging to such person or upon which there is a lien pursuant to sec_6320 the commissioner must provide the person with written notice of and an opportunity for an administrative hearing to review the propriety of the filing of the notice_of_federal_tax_lien likewise pursuant to sec_6330 the commissioner must provide the person with written notice of and an opportunity for an administrative hearing to review the proposed levy if an administrative hearing is requested in a lien and or levy case the hearing is to be conducted by appeals sec_6320 b at the hearing the appeals officer conducting it must obtain verification that the requirements of applicable law and administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax the notice of lien filing or the proposed levy including as relevant here offers of collection alternatives such as an installment agreement sec_6320 sec_6330 following the hearing the appeals officer must determine among other things whether the completed or proposed collection actions are appropriate in reaching the determination the appeals officer must take into consideration whether the requirements of applicable law and administrative procedure have been met all relevant issues raised by the taxpayer including offers of collection alternatives such as an installment_agreement and whether any completed or proposed collection actions balance the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that collection be no more intrusive than necessary sec_6320 sec_6330 see also 117_tc_183 petitioners do not dispute and the record shows that so dermody verified that the applicable legal and administrative procedural requirements were met petitioners also do not argue that so dermody failed to balance the need for efficient tax collection with the intrusiveness of collection for the taxpayer the only issue petitioners raise is whether appeals’ determination to reject their 6additionally under certain circumstances not relevant here the taxpayer may raise at the hearing challenges to the underlying tax_liability sec_6320 sec_6330 proposed installment_agreement and sustain the lien filings for and and the proposed levy for was an abuse_of_discretion ii rejection of the installment_agreement sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay tax in installments if he deems that the agreement will facilitate full or partial collection of such liability see also 140_tc_173 the decision to accept or reject installment agreements lies within the discretion of the commissioner id see also sec_301_6159-1 c i proced admin regs as noted supra p we will not make an independent determination of what would be an acceptable alternative murphy v commissioner t c pincite if the appeals officer follows all statutory and administrative guidelines and provides a reasoned balanced decision we will not reweigh the equities thompson v commissioner t c pincite in this case so dermody rejected petitioners’ proposed installment_agreement for two reasons petitioners were not current in making adequate estimated_tax payments and petitioners had sufficient equity in assets--to wit the vanguard plan and the tiaa account--to fully pay their outstanding federal income_tax liabilities for and and they did not liquidate these accounts despite being asked to do so we will address each reason in turn a full compliance with making estimated_tax payments so dermody rejected petitioners’ proposed installment_agreement because they failed to make adequate current estimated_tax payments so as not to accrue additional tax_liabilities the court generally has held that there is no abuse_of_discretion when an appeals officer relies on guidelines published in the internal_revenue_manual irm to evaluate a proposed installment_agreement see eg 123_tc_1 aff’d 412_f3d_819 7th cir tillery v commissioner tcmemo_2015_170 arede v commissioner tcmemo_2014_29 maselli v commissioner tcmemo_2010_19 aldridge v commissioner tcmemo_2009_276 etkin v commissioner tcmemo_2005_ when a collection alternative is at issue irm pt date directs an appeals officer to the appropriate irm sections containing the administrative policies and procedures relating to that alternative as relevant here irm pt governs installment_agreement acceptance and rejection determinations see also irm pt date irm pt date directs an appeals officer to consider a taxpayer’s filing and paying compliance before determining that the best manner of paying delinquent taxes is through an installment_agreement and irm pt date requires that a taxpayer be current with filing and payment requirements to be eligible for an installment_agreement see irm pts f date date date see also 129_tc_107 boulware v commissioner tcmemo_2014_80 aff’d 816_f3d_133 d c cir pavlica v commissioner tcmemo_2007_163 londono v commissioner tcmemo_2003_99 it is undisputed that as of date a little over two weeks before the notice_of_determination was sent to petitioners and mr markham petitioners had accrued an additional federal_income_tax liability for and had not made any estimated_tax payments for and on that same day so dermody informed mr markham of these payment delinquencies although petitioners readily acknowledge that an appeals officer has discretion to grant or deny a proposed installment_agreement they contend that so dermody had no legal basis for using outstanding estimated_taxes for denial of an installment_agreement rather they had the right to and so dermody should have granted them an installment_agreement that also included the delinquent estimated_tax payments in support of their contentions petitioners cite irm pt date if it appears a taxpayer will have a balance due at the end of the current_year the accrued liability may be included in an agreement petitioners’ contentions are virtually identical to taxpayers’ arguments that we rejected in boulware v commissioner at and lipson v commissioner tcmemo_2012_252 at in each case the court rejected those arguments holding that the appeals officer’s reliance in part on the taxpayer’s failure to pay current taxes in rejecting the taxpayer’s proposed installment_agreement was not an abuse_of_discretion because the officer was not required to accept the proposed installment_agreement likewise we hold here that so dermody could have granted petitioners an installment_agreement that included their delinquent estimated_tax payments for and but she committed no abuse_of_discretion in not doing so and in rejecting their proposed installment_agreement on the basis that they were not in payment compliance for and 7petitioners also complain that so dermody never raised their compliance or estimated_tax payment problems during the second cdp hearing and the date telephone call their complaint however is much ado about nothing because in fact on date days before the issuance of the continued b liquidation of assets so dermody’s second reason for rejecting petitioners’ proposed installment_agreement was their failure to liquidate their retirement assets according to irm pt date if a taxpayer can fully or partially satisfy balance due accounts by using cash withdrawing cash from bank accounts or other accounts borrowing on equity in real or personal_property or selling real or personal_property the appeals officer is directed to request that full or partial payment be made on balance due accounts by conversion of assets through borrowing or selling or by cash or other liquid_assets such as securities or money market accounts this irm subpart also identifies factors that preclude requiring liquidation of the assets such as the taxpayer’s advanced age ill health or other special circumstances the necessity of the assets for the production_of_income or the health and welfare of the taxpayer’s family or the taxpayer’s qualification for continued notice_of_determination so dermody left mr markham a voicemail message informing him inter alia of petitioners’ delinquencies with respect to and and that if he had any questions to call her she never heard back from mr markham and it was not her obligation to negotiate indefinitely or wait any specific amount of time before having the notice_of_determination issued see kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir see also rosenthal v commissioner tcmemo_2014_252 at no statutory or regulatory provision requires that taxpayers be afforded unlimited opportunities to supplement the administrative record a guaranteed streamlined or express installment_agreement this court has consistently held that an appeals officer does not abuse his discretion when he rejects an installment_agreement because a taxpayer refuses to liquidate assets to satisfy his tax_liabilities see eg tillery v commissioner at boulware v commissioner at bibby v commissioner tcmemo_2013_281 o’donnell v commissioner tcmemo_2013_247 mccarthy v commissioner tcmemo_2013_214 lipson v commissioner at petitioners suggest that so dermody abused her discretion in directing that they liquidate their retirement accounts because there are special circumstances that prevent them from liquidating those assets--to wit they cannot access the equity in their retirement accounts however petitioners’ supporting documentation with their form 433-a showed that ms fairweather had a loan of dollar_figure against the vanguard plan the irs’ financial analysis handbook--irm pt 1--treats the ability to borrow against a retirement or profit-sharing account as the ability to withdraw with the loan value at a minimum being considered the equity in the account see irm pt dollar_figure date 8petitioners do not contend that they qualify for any of these agreements and on the basis of their total balances due for and as of the date of the issuance of the notice_of_determination they do not qualify for any of them in any event see irm pt date therefore it was appropriate that so dermody seek further supporting documentation from petitioners regarding their access to the funds in their retirement accounts before granting their proposed installment_agreement neither petitioners nor mr markham however provided the requested documentation and neither ever requested additional time to do so this court has held on numerous occasions that it is not an abuse_of_discretion for appeals to reject collection alternatives and sustain the proposed collection action due to the taxpayer’s failure to submit requested financial information see eg 138_tc_228 135_tc_344 wright v commissioner tcmemo_2012_24 ranuio v commissioner tcmemo_2010_ dinino v commissioner tcmemo_2009_284 huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 indeed the last contact so dermody had with either petitioners or mr markham before the notice_of_determination was issued on date was on date when she and mr markham spoke by telephone in order to resume and conclude the second cdp hearing it was during that call that so dermody requested the additional supporting documentation regarding petitioners’ access to their retirement accounts appeals will attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances but there is no period within which appeals must issue a notice_of_determination sec_301_6320-1 q a-e9 e q a-e9 proced admin regs as we stated in clawson v commissioner tcmemo_2004_106 slip op pincite there is neither requirement nor reason that the appeals officer wait a certain amount of time before rendering his determination see also supra note petitioners also argue that liquidating their retirement accounts would create an economic hardship for them however they never raised this issue during either the first cdp hearing or the second cdp hearing rather the administrative record clearly shows that mr markham was concerned only about the tax implications of liquidating these accounts our review of cdp cases is limited to issues that taxpayers raised during their cdp hearings giamelli v commissioner t c pincite tillery v commissioner at boulware v commissioner at see also sec_301_6320-1 q a-f3 f q a-f3 proced admin regs accordingly the economic hardship issue is not properly before us 9even if it was the administrative record shows that petitioners would not suffer economic hardship by accessing their retirement accounts to fully pay their continued finally petitioners argue that so dermody abused her discretion because her raising the retirement account issue constituted a new issue in contravention of policy statement in the irm and irm pts date and date policy statement provides new issues not to be raised by appeals appeals will not raise new issues appeals will also not reopen an issue on which the taxpayer and the service are in agreement exception sec_7121 irm pt date irm pt states that a new issue is a matter not raised during compliance’s consideration and irm pt states that appeals will not raise new issues and will focus dispute resolution efforts on resolving the points of disagreement identified by the parties the appeals process is not a continuation or an extension of the examination process according to petitioners they and ro jones were in de_facto agreement that petitioners’ retirement accounts would not be accessed and thus they were somewhat ‘blindsided’ when so dermody raised the issue of their liquidating the accounts which they consider a new issue continued outstanding federal_income_tax liabilities for and petitioners however also failed to raise this issue with so dermody accordingly like the economic hardship issue this issue is not properly before the courtdollar_figure iii conclusion the court finds that so dermody did not abuse her discretion in rejecting petitioners’ proposed installment_agreement and sustaining the lien filings for and and the proposed levy for the administrative record shows that she verified that all legal and procedural requirements were met considered all issues petitioners raised and determined that the completed and proposed collection actions appropriately balance the need for the efficient 10even if it was petitioners’ arguments and their reliance on those sections of the irm are wholly misplaced petitioners conflate their contact with ro jones with an examination of their tax_liabilities ie consideration by irs compliance the references to new issues in those irm sections involve appeals’ propriety in raising new issues with a taxpayer in a noncollection or non-cdp context ro jones’ handling of petitioners’ federal_income_tax liabilities for and was solely in a collection context and likewise so was so dermody’s handling of these liabilities so dermody was ultimately assigned to handle petitioners’ cdp hearing requests which included determining whether to grant their proposed installment_agreement indeed in analyzing petitioners’ entitlement to the proposed installment_agreement the irm specifically instructs her to consider all relevant facts including the taxpayer’s compliance history ability to pay and equity in assets irm pt date and explore the possibility of liquidating or borrowing against those assets if the taxpayer has equity in assets that could be used to fully or substantially satisfy balance due accounts irm pt date collection_of_taxes with the legitimate concern of petitioners that the collection actions be no more intrusive than necessary accordingly we will grant respondent’s motion and deny petitioners’ cross-motion we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered for respondent
